*624RESOLUCIÓN
La práctica seguida hasta ahora de calificar como procedimiento de desaforo toda querella presentada contra abogados en relación con su conducta profesional no se ajusta muchas veces a la naturaleza de la conducta imputada ni a la acción disciplinaria que ella pueda ameritar. Desaforar implica privar a un abogado del ejercicio de su profesión; suspenderlo e impedirle actuar como tal. Es la máxima sanción que este Tribunal puede imponer a un abogado por incurrir en conducta inmoral o impropia en el ejercicio de la abogacía. Hay faltas, sin embargo, que no ameritan el desaforo, y en que una suspensión temporera, o una amonestación, son suficiente sanción. No es justo, por tanto, que toda querella contra abogados esté rubricada como procedimiento de desaforo. La mención de este vocablo en las primeras etapas del procedimiento por sí solo daña la reputación del abogado antes de que se pase juicio sobre su conducta.
En adelante se descontinuará dicha práctica. Todo expediente iniciado en virtud de querella contra abogados hará referencia en su título a los cánones de ética profesional *625cuya infracción se impute, o en términos generales indicará que se trata de una acción sobre conducta profesional.
Lo acordó el Tribunal y certifica el Secretario. El Juez Asociado Señor Rigau no intervino.
(Fdo.) Angel G. Hermida

Secretario